COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

CARLOS VIGIL,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00177-CR

Appeal from the

171st District Court

of El Paso County, Texas

(TC# 20070D05405)

MEMORANDUM OPINION

	Appellant, Carlos Vigil, was convicted of indecency with a child and sentenced to three
years' incarceration, probated for three years.  We previously detailed the procedural posture of this
case following Appellant's sentencing in our opinion on counsel's motion to withdraw, and
concluded that Appellant no longer desires to prosecute his appeal as he has failed to communicate
with counsel or this Court.  See Vigil v. State, No. 08-09-00177-CR, 2010 WL 4657315, at *1-2
(Tex. App. - El Paso Nov. 17, 2010, no pet.) (op. on motion, not designated for publication). 
Nonetheless, we set the appeal to be submitted on the record alone.  Id. at *3.  We have now
reviewed the clerk's record and the reporter's record in their entirety and have found no fundamental
error.  See Alakhras v. State, 73 S.W.3d 434, 436 (Tex. App. - Houston [1st Dist.] 2002, no pet.);
Ashcraft v. State, 802 S.W.2d 905, 906 (Tex. App. - Fort Worth 1991, no pet.); Allen v. State, 730
S.W.2d 374, 375-76 (Tex. App. - Dallas 1987, no pet.); Meza v. State, 742 S.W.2d 708, 708-09
(Tex. App. - Corpus Christi 1987, no pet.).  Accordingly, we affirm the trial court's judgment.

  
						GUADALUPE RIVERA, Justice
March 9, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)